     Case 2:21-cv-00192-KJD-NJK Document 21 Filed 04/12/21 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, Deutsche Bank National Trust Company, as trustee for DSLA Mortgage
 7   Loan Trust Mortgage Loan Pass-Through Certificates, Series 2006-AR2
 8                                UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA

10   DEUTSCHE BANK NATIONAL TRUST                       Case No.: 2:21-cv-00192-KJD-NJK
     COMPANY AS TRUSTEE FOR DSLA
11   MORTGAGE LOAN TRUST MORTGAGE
12   LOAN PASS-THROUGH CERTIFICATES,                    STIPULATION AND ORDER TO
     SERIES 2006-AR2,                                   EXTEND TIME PERIOD TO RESPOND
13                                                      TO MOTION TO DISMISS [ECF No. 9]
                           Plaintiff,
14          vs.                                         [Second Request]
15
     FIDELITY NATIONAL TITLE GROUP,
16   INC.; COMMONWEALTH LAND TITLE
     INSURANCE COMPANY; DOE
17   INDIVIDUALS I through X; and ROE
18   CORPORATIONS XI through XX, inclusive,

19                        Defendants.

20
21          Plaintiff, Deutsche Bank National Trust Company, as trustee for DSLA Mortgage Loan
22   Trust Mortgage Loan Pass-Through Certificates, Series 2006-AR2 (“Deutsche Bank Trustee”)
23   and Defendant Commonwealth Title Insurance Company (“Commonwealth”), by and through
24   their counsel of record, hereby stipulate and agree as follows:
25          1. On January 12, 2021, Deutsche Bank Trustee filed its Complaint in Eighth Judicial
26                District Court, Case No. A-21-827741-C [ECF No. 1-1];
27          2. On February 3, 2021, Commonwealth filed its Petition for Removal to this Court
28                [ECF No. 1];



                                                 Page 1 of 2
     Case 2:21-cv-00192-KJD-NJK Document 21 Filed 04/12/21 Page 2 of 2




 1          3. On February 24, 2021, Commonwealth filed a Motion to Dismiss [ECF No. 9];
 2          4. Deutsche Bank Trustee’s deadline to respond to Commonwealth’s Motion to
 3             Dismiss is currently April 10, 2021, which falls on a Saturday;
 4          5. Deutsche Bank Trustee’s counsel is requesting a brief extension until April 19, 2021,
 5             to file its response to Commonwealth’s Motion to Dismiss;
 6          6. This extension is requested to allow counsel for Deutsche Bank Trustee additional
 7             time to address the points and authorities in support of the Motion.
 8          7. Counsel for Commonwealth does not oppose the requested extension;
 9          8. This is the second request for an extension which is made in good faith and not for
10             purposes of delay.
11          IT IS SO STIPULATED.
12    DATED this 9th day of April, 2021.               DATED this 9th day of April, 2021.

13    WRIGHT, FINLAY & ZAK, LLP                        SINCLAIR BRAUN LLP
14
      /s/ Lindsay D. Robbins                           /s/ Kevin S. Sinclair
15    Lindsay D. Robbins, Esq.                         Kevin S. Sinclair, Esq.
      Nevada Bar No. 13474                             Nevada Bar No. 12277
16    7785 W. Sahara Ave., Suite 200                   16501 Ventura Boulevard, Suite 400
17    Las Vegas, NV 89117                              Encino, California 91436
      Attorneys for Plaintiff, Deutsche Bank           Attorney for Defendants, Fidelity National
18    National Trust Company, as trustee for           Title Group, Inc. and Commonwealth Land
      DSLA Mortgage Loan Trust Mortgage Loan           Title Insurance Company
19    Pass-Through Certificates, Series 2006-AR2
20
     IT IS SO ORDERED.
21
                       12th
            Dated this __  day of April, 2021.
22
23                                                ________________________________________
                                                  UNITED STATES DISTRICT COURT JUDGE
24
25
26
27
28



                                                 Page 2 of 2
